Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 12 March 2021.  Claims 1, 5-9, 13-18, and 21-24 were amended. Claims 2-5, 10-12, and 18-20 were cancelled. Claims 1, 5-9, 13-18, and 21-24 are currently pending and have been examined.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "measurement-informed information" in lines 1 -2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the element listed above will be interpreted to mean “data that represents the measurement of the current patient symptom of the psychiatric disorder.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 13-18, and 21-24 are rejected under 35 USC § 101
Claims 1, 5-9, 13-18, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
obtaining (i) … data that represents a measurement of a current patient symptom of a psychiatric disorder and (ii) … data that represents a most recent diagnosis for the patient by a medical professional; and
determining … a treatment recommendation for the patient.
Therefore, the claim as a whole is directed to “recommending treatment based on information collected about a patient,” which is an abstract idea because it is a mental process. “Recommending treatment based on information collect about a patient” is considered to be is a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). A medical professional can recommend treatment to a patient, based on data related to that patient’s health, without the aid of a computer.
This judicial exception is not integrated into a practical application. In particular, claim [ 12 ] recites the following additional element(s):
a server of a cloud-based patient monitoring system;
first and second user devices;
one or more first data structures and one or more second data structures;
correlating the one or more first data structures with the one or more second data structures based on the keyed data that identifies the patient;
extracting data representing (i) the measurement of the current patient symptom of a psychiatric disorder determined by a software application executing on the first user device and (ii) the most recent diagnosis for the patient from the one or more first data structures or the one or more second data structures;
a machine learning model;
generating, by the server of the cloud-based patient monitoring system, an input data structure based on the extracted data representing (i) the measurement of the current patient symptom of the psychiatric disorder determined by the software application executing on the first user device and (ii) the most recent diagnosis for the patient from the one or more first data structures or the one or more second data structures, for input to a machine learning model that is trained to predict psychiatric treatment recommendations for a patient;
obtaining, by the server of the cloud-based patient monitoring system, output data generated by the machine learning model based on the machine learning model's processing of the input data structure.
generating a rendering data structure that includes fields structuring data that represents rendering data, that when rendered by a user device, causes the user device to display a patient dashboard that displays a treatment recommendation for the patient based on the output data generated by the machine learning model; and
providing the rendering data structure to a second user device that is different than the first user device, wherein the second user device is configured to render the rendering data to output the patient dashboard on the display of the second user device.
The additional elements of a machine learning model (and its two associated steps listed as sub-bullets above) do no more than generally link the use of a judicial exception to a particular technological environment or field of use (that of machine learning) (see MPEP 2106.05(h)). The rest of the additional elements listed above, structures as well as steps, amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a machine learning model (and its two associated steps listed as sub-bullets above) do no more than generally link the use of a judicial exception to a particular technological environment or field of use (that of machine learning) (see MPEP 2106.05(h)). The rest of the additional elements listed above, structures as well as steps, amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See 1 is ineligible.
Dependent claim 5 merely further limits the abstract idea and is thereby considered to be ineligible.
Dependent claims 6 and 8 further recite the additional elements that amount to merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)). Similar to the discussion of claim 1 above, this type of additional element does not integrate the abstract idea into practical application. Further, these additional elements fail to amount to significantly more than the judicial exception. Accordingly, claims 6 and 8 are ineligible.
Dependent claim 7 further recite the additional elements that do no more than generally link the use of a judicial exception to a particular technological environment or field of use (that of machine learning) (see MPEP 2106.05(h)). Similar to the discussion of claim 1 above, this type of additional element does not integrate the abstract idea into practical application. Further, these additional elements fail to amount to significantly more than the judicial exception.  Accordingly, claim 7 is ineligible.
Claims 9, 13-18, and 21-24 are parallel in nature to claims 1 and 5-8. Accordingly claims 9-24 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, 13-18, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moturu (U.S. 2018/0096740).
Regarding claim 1, Moturu discloses a method for generating psychiatric treatment recommendations, the method comprising:
obtaining, by a server of a cloud-based patient monitoring system and from a first user device (See Moturu [0077] the components of the system can be distributed across cloud-based computing systems.), (i) one or more first data structures that include fields structuring data that represents a measurement of a current patient symptom of a psychiatric disorder determined by a software application executing on the first user device (See Moturu [0025] system can collect data relating to usage of internet-enabled mobile computing devices (including social network and application usage). This includes data relate to mobile device usage and patient medical status (i.e. patient status can include symptoms). [0030] the system can collect patient digital behavior data on a mobile device. The data collected includes any suitable information relevant and (ii) one or more second data structures that include fields structuring data that represents a most recent diagnosis for the patient by a medical professional (See Moturu [0042] the system can collect data regarding medical status analyses, which includes the “care providers' actual diagnosis”. [0077] the system can employ one or multiple data structures.), with each data structure further including keyed data that identifies a patient (See Moturu [0030] the log of use data set collected by the system is “associated with a user.” Therefore, the data collected by the system is necessarily associated (i.e. “keyed”) with a particular patient.); 
correlating the one or more first data structures with the one or more second data structures based on the keyed data that identifies the patient (See Moturu [0030] “Patient digital behavior data preferably indicates digital behaviors with correlations to medical status (e.g. diagnostic information).” The system searches for correlations between the different data sets. [0046] the system output can include “correlations between digital behavior data and conditions.” [0054] correlations between the data can be used as part of the input for the machine learning system.)  ; 
extracting data representing (i) the measurement of the current patient symptom of a psychiatric disorder determined by a software application executing on the first user device and (ii) the most recent diagnosis for the patient from the one or more first data structures or the one or more second data structures (See Moturu [0047] the system generates medical status analyses based on the collected datasets. Extracting the data from storage is required for the system to perform any analysis on it, and therefore this disclosure meets broadest reasonable interpretation of this element.); 
generating, by the server of the cloud-based patient monitoring system, an input data structure based on the extracted data representing (i) the measurement of the current patient symptom of the psychiatric disorder determined by the software application executing on the first user device and (ii) the most recent diagnosis for the patient from the one or more first data structures or the one or more second data structures, for input to a machine learning model that is trained to predict psychiatric treatment recommendations for a patient (See Moturu [0054] the system can include a machine learning model used to generate the patient medical status (This same paragraph gives “a treatment recommendation” as an example of patient medical status). Further, for the data to be fed into the machine learning model, it must necessarily be formatted in a way that would allow the machine learning model to analyze it. In this part of the process (block s130), the system uses the correlations between the behavior data and medical statuses (this includes the data collected in [0017], [0025], [0030], and [0042]) to perform the analysis. One version of this analysis includes the machine learning model. Therefore, the data collected earlier is used in the machine learning model.); 
obtaining, by the server of the cloud-based patient monitoring system, output data generated by the machine learning model based on the machine learning model's processing of the input data structure (See Moturu [0054] the system can obtain results (i.e. output data) from the machine learning model.); 
determining, by the server of the cloud-based patient monitoring system, a treatment recommendation for the patient based on the output generated by the machine learning model (See Moturu [0054] block s130 of the process, which can be performed using machine learning, identifies “a medical status of a patient (e.g., a diagnosis, a treatment recommendation, etc.).” Therefore, the system can determine a treatment recommendation based on the output of a machine learning model.)  ;
generating, by the server of the cloud-based patient monitoring system, a rendering data structure that includes fields structuring data that represents rendering data, that when rendered by a user device, causes the user device to display a patient dashboard that displays the treatment recommendation for the patient based on the output data generated by the machine learning model (See Moturu [0068] the system can present the results to the user. Fig. 5 shows that the presentation of the results can include displaying the results on the user device.); and 
providing, by the server of the cloud-based patient monitoring system, the rendering data structure to a second user device that is different than the first user device, wherein the second user device is configured to render the rendering data to output the patient dashboard on the display of the second user device (See Moturu [0079] this paragraph discloses the use of additional mobile devices that can be used to promote the medical status ([0068] promoting the medical status includes presenting the results on a display) to care providers, users, and any other suitable entity.).

Regarding claim 5, Moturu discloses the method of claim 1 as discussed above. Moturu further discloses a method, wherein:
the most recent diagnosis for the current patient symptoms is based on one or more electronic medical records (See Moturu [0042] the system can collected data from electronic health records, which includes the “care providers' actual diagnosis”.).

Regarding claim 6, Moturu discloses the method of claim 1 as discussed above. Moturu further discloses a method, comprising:
obtaining, by the server of the cloud-based patient monitoring system, information, based on the data that represents the measurement of the current patient symptom of the psychiatric disorder, that describes a potential treatment from a digest of treatments (See Moturu [0066] the system can determine a recommended therapeutic intervention (i.e. “potential treatment”).).

Regarding claim 7, Moturu discloses the method of claim 6 as discussed above. Moturu further discloses a method, comprising:
generating, by the server of the cloud-based patient monitoring system, a training data item, for training the machine learning model, based on the (i) data that represents the measurement of the current patient symptom of the psychiatric disorder, (ii) the most recent diagnosis for the current patient symptoms, and (iii) the potential treatment from the digest (See Moturu [0054] the method can include training the machine .

Regarding claim 8, Moturu discloses the method of claim 1 as discussed above. Moturu further discloses a method, wherein:
the patient dashboard displays the data that represents the measurement of the current patient symptom of the psychiatric disorder (See Moturu [0073] the system can provide a patient medical report. This report includes the digital behavior data and other data collected by the system.), one or more entity symptoms (See Moturu [0073] the report can include reported symptoms.), one or more tools used to obtained the data that represents the measurement of the current patient symptom of the psychiatric disorder (See Moturu [0073] the report can include reasoning components (sources of data used in determining components of the medical status analysis).), and one or more treatment recommendations (See Moturu [0073] the report can include therapeutic intervention recommendations.).

Regarding claim 9, Moturu discloses a system for generating psychiatric treatment recommendations comprising:
one or more computers and one or more storage devices (See Moturu [0077] the system can include multiple computers and data storage devices.) storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
obtaining, by a server of a cloud-based patient monitoring system and from a first user device (See Moturu [0077] the components of the system can be distributed across cloud-based computing systems.), (i) one or more first data structures that include fields structuring data that represents a measurement of a current patient symptom of a psychiatric disorder determined by a software application executing on the first user device (See Moturu [0025] system can collect data relating to usage of internet-enabled mobile computing devices (including social network and application usage). This includes data relate to mobile device usage and patient medical status (i.e. patient status can include symptoms). [0030] the system can collect patient digital behavior data on a mobile device. The data collected includes any suitable information relevant to efficiently and/or accurately providing diagnostic results or treatment recommendations to a patient. [0017] the system can be used for psychiatric and behavioral disorders. Therefore, the system can collect patient symptom information related to a psychiatric disorder.) and (ii) one or more second data structures that include fields structuring data that represents a most recent diagnosis for the patient (See Moturu [0042] the system can collect data regarding medical status analyses, which includes the “care providers' actual diagnosis”. [0077] the system can employ one or multiple data structures.), with each data structure further including keyed data that identifies a patient (See Moturu [0030] the log of use data set collected by the system is “associated with a user.” Therefore, the data collected by the system is necessarily associated (i.e. “keyed”) with a particular patient.);
correlating the one or more first data structures with the one or more second data structures based on the keyed data that identifies the patient (See Moturu [0030] “Patient digital behavior data preferably indicates digital behaviors with correlations to medical status (e.g. diagnostic information).” The system searches for correlations between the different data sets. [0046] the system output can include “correlations between digital behavior data and conditions.” [0054] correlations between the data can be used as part of the input for the machine learning system.)  ;
extracting data representing (i) the measurement of the current patient symptom of a psychiatric disorder determined by a software application executing on the first user device and (ii) the most recent diagnosis for the patient from the one or more first data structures or the one or more second data structures (See Moturu [0047] the system generates medical status analyses based on the collected datasets. Extracting the data from storage is required for the system to perform any analysis on it, and therefore this disclosure meets broadest reasonable interpretation of this element.);
generating, by the server of the cloud-based patient monitoring system, an input data structure based on the extracted data representing (i) the measurement of the current patient symptom of the psychiatric disorder determined by the software application executing on the first user device and (ii) the most recent diagnosis for the patient from the one or more first data structures or the one or more second data structures, for input to a machine learning model that is trained to predict psychiatric treatment recommendations for a patient (See Moturu [0054] the system can include a machine learning model used to generate the patient medical status (This same paragraph gives ;
obtaining, by the server of the cloud-based patient monitoring system, output data generated by the machine learning model based on the machine learning model's processing of the input data structure (See Moturu [0054] the system can obtain results (i.e. output data) from the machine learning model.);
determining, by the server of the cloud-based patient monitoring system, a treatment recommendation for the patient based on the output generated by the machine learning model (See Moturu [0054] block s130 of the process, which can be performed using machine learning, identifies “a medical status of a patient (e.g., a diagnosis, a treatment recommendation, etc.).” Therefore, the system can determine a treatment recommendation based on the output of a machine learning model.);
generating, by the server of the cloud-based patient monitoring system, a rendering data structure that includes fields structuring data that represents rendering data, that when rendered by a user device, causes the user device to display a patient dashboard that displays the treatment recommendation for the patient based on the output data generated by the machine learning model (See Moturu [0068] the system can present ; and
providing, by the server of the cloud-based patient monitoring system, the rendering data structure to a second user device that is different than the first user device, wherein the second user device is configured to render the rendering data to output the patient dashboard on the display of the second user device (See Moturu [0079] this paragraph discloses the use of additional mobile devices that can be used to promote the medical status ([0068] promoting the medical status includes presenting the results on a display) to care providers, users, and any other suitable entity.).

Regarding claim 13, Moturu discloses the system of claim 9 as discussed above. Moturu further discloses a system, wherein:
the most recent diagnosis for the current patient symptoms is based on one or more electronic medical records (See Moturu [0042] the system can collected data from electronic health records, which includes the “care providers' actual diagnosis”.).

Regarding claim 14, Moturu discloses the system of claim 9 as discussed above. Moturu further discloses a system, the operations comprising:
obtaining, by the server of the cloud-based patient monitoring system, information, based on the data that represents the measurement of the current patient symptom of the psychiatric disorder, that describes a potential treatment from a digest of treatments (See Moturu [0066] the system can determine a recommended therapeutic intervention (i.e. “potential treatment”).).

Regarding claim 15, Moturu discloses the system of claim 14 as discussed above. Moturu further discloses a system, the operations comprising:
generating, by the server of the cloud-based patient monitoring system, a training data item, for training the machine learning model, based on the (i) data that represents the measurement of the current patient symptom of the psychiatric disorder, (ii) the most recent diagnosis for the current patient symptoms, and (iii) the potential treatment from the digest (See Moturu [0054] the method can include training the machine learning model. Machine learning models use as part of their training data that if of the same type that it will eventually use.).

Regarding claim 16, Moturu discloses the system of claim 9 as discussed above. Moturu further discloses a system, wherein:
the patient dashboard displays the data that represents the measurement of the current patient symptom of the psychiatric disorder (See Moturu [0073] the system can provide a patient medical report. This report includes the digital behavior data and other data collected by the system.), one or more entity symptoms (See Moturu [0073] the report can include reported symptoms.), one or more tools used to obtained the data that represents the measurement of the current patient symptom of the psychiatric disorder (See Moturu [0073] the report can include reasoning components , and one or more treatment recommendations (See Moturu [0073] the report can include therapeutic intervention recommendations.).

Regarding claim 17, Moturu discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:
obtaining, by a server of a cloud-based patient monitoring system and from a first user device (See Moturu [0077] the components of the system can be distributed across cloud-based computing systems.), (i) one or more first data structures that include fields structuring data that represents a measurement of a current patient symptom of a psychiatric disorder determined by a software application executing on the first user device (See Moturu [0025] system can collect data relating to usage of internet-enabled mobile computing devices (including social network and application usage). This includes data relate to mobile device usage and patient medical status (i.e. patient status can include symptoms). [0030] the system can collect patient digital behavior data on a mobile device. The data collected includes any suitable information relevant to efficiently and/or accurately providing diagnostic results or treatment recommendations to a patient. [0017] the system can be used for psychiatric and behavioral disorders. Therefore, the system can collect patient symptom information related to a psychiatric disorder.) and (ii) one or more second data structures that include fields structuring data that represents a most recent diagnosis for the patient by a medical professional (See Moturu [0042] the system can collect data regarding medical status analyses, which includes the “care providers' actual diagnosis”. [0077] the system can employ one or multiple data structures.), with each data structure further including keyed data that identifies a patient (See Moturu [0030] the log of use data set collected by the system is “associated with a user.” Therefore, the data collected by the system is necessarily associated (i.e. “keyed”) with a particular patient.);
correlating the one or more first data structures with the one or more second data structures based on the keyed data that identifies the patient (See Moturu [0030] “Patient digital behavior data preferably indicates digital behaviors with correlations to medical status (e.g. diagnostic information).” The system searches for correlations between the different data sets. [0046] the system output can include “correlations between digital behavior data and conditions.” [0054] correlations between the data can be used as part of the input for the machine learning system.)  ;
extracting data representing (i) the measurement of the current patient symptom of a psychiatric disorder determined by a software application executing on the first user device and (ii) the most recent diagnosis for the patient from the one or more first data structures or the one or more second data structures (See Moturu [0047] the system generates medical status analyses based on the collected datasets. Extracting the data from storage is required for the system to perform any analysis on it, and therefore this disclosure meets broadest reasonable interpretation of this element.);
generating, by the server of the cloud-based patient monitoring system, an input data structure based on the extracted data representing (i) the measurement of the current patient symptom of the psychiatric disorder determined by the software application executing on the first user device and (ii) the most recent diagnosis for the patient from the one or more first data structures or the one or more second data structures, for input to a machine learning model that is trained to predict psychiatric treatment recommendations for a patient (See Moturu [0054] the system can include a machine learning model used to generate the patient medical status (This same paragraph gives “a treatment recommendation” as an example of patient medical status). Further, for the data to be fed into the machine learning model, it must necessarily be formatted in a way that would allow the machine learning model to analyze it. In this part of the process (block s130), the system uses the correlations between the behavior data and medical statuses (this includes the data collected in [0017], [0025], [0030], and [0042]) to perform the analysis. One version of this analysis includes the machine learning model. Therefore, the data collected earlier is used in the machine learning model.);
obtaining, by the server of the cloud-based patient monitoring system, output data generated by the machine learning model based on the machine learning model's processing of the input data structure (See Moturu [0054] the system can obtain results (i.e. output data) from the machine learning model.);
determining, by the server of the cloud-based patient monitoring system, a treatment recommendation for the patient based on the output generated by the machine learning model (See Moturu [0054] block s130 of the process, which can be performed ;
generating, by the server of the cloud-based patient monitoring system, a rendering data structure that includes fields structuring data that represents rendering data, that when rendered by a user device, causes the user device to display a patient dashboard that displays the treatment recommendation for the patient based on the output data generated by the machine learning model (See Moturu [0068] the system can present the results to the user. Fig. 5 shows that the presentation of the results can include displaying the results on the user device.); and
providing, by the server of the cloud-based patient monitoring system, the rendering data structure to a second user device that is different than the first user device, wherein the second user device is configured to render the rendering data to output the patient dashboard on the display of the second user device (See Moturu [0079] this paragraph discloses the use of additional mobile devices that can be used to promote the medical status ([0068] promoting the medical status includes presenting the results on a display) to care providers, users, and any other suitable entity.).

Regarding claim 18, Moturu discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, wherein:
the data that represents the measurement of the current patient symptom of the psychiatric disorder related to current patient symptoms is generated by a native application installed on the first user device that is configured to measure one or more characteristics of a user related to a psychiatric disorder (See Moturu [0030] the system can collect patient digital behavior data on a mobile device. The data collected includes any suitable information relevant to efficiently and/or accurately providing diagnostic results or treatment recommendations to a patient.).

Regarding claim 21, Moturu discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, wherein:
the most recent diagnosis for the current patient symptoms is based on one or more electronic medical records (See Moturu [0042] the system can collected data from electronic health records.).

Regarding claim 22, Moturu discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, the operations comprising:
obtaining, by the server of the cloud-based patient monitoring system, information, based on the data that represents the measurement of the current patient symptom of the psychiatric disorder, that describes a potential treatment from a digest of treatments (See Moturu [0066] the system can determine a recommended therapeutic intervention (i.e. “potential treatment”).).

Regarding claim 23, Moturu discloses the computer readable medium of claim 22 as discussed above. Moturu further discloses a computer readable medium, wherein:
generating, by the server of the cloud-based patient monitoring system, a training data item, for training the machine learning model, based on the (i) data that represents the measurement of the current patient symptom of the psychiatric disorder, (ii) the most recent diagnosis for the current patient symptoms, and (iii) the potential treatment from the digest (See Moturu [0054] the method can include training the machine learning model. Machine learning models use as part of their training data that if of the same type that it will eventually use.).

Regarding claim 24, Moturu discloses the computer readable medium of claim 17 as discussed above. Moturu further discloses a computer readable medium, wherein:
the patient dashboard displays the data that represents the measurement of the current patient symptom of the psychiatric disorder (See Moturu [0073] the system can provide a patient medical report. This report includes the digital behavior data and other data collected by the system.), one or more entity symptoms (See Moturu [0073] the report can include reported symptoms.), one or more tools used to obtained the data that represents the measurement of the current patient symptom of the psychiatric disorder (See Moturu [0073] the report can include reasoning components (sources of data used in determining components of the medical status analysis).), and one or more treatment recommendations (See Moturu [0073] the report can include therapeutic intervention recommendations.).
Response to Arguments
Applicant's arguments filed 12 March 2021, concerning the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. That the independent claims are directed to eligible subject matter because they provide a technological solution that amounts to significantly more than the abstract idea. Specifically, applicant argues that the technological innovation of the claims makes it so “a patient does not even need to seek a medical evaluation. This is not persuasive. Applicant points to the use of machine learning top automate the process of considering patient data to perform a patient evaluation. However, that is a clear example of taking a known mental process and simply automating it by using generic computer hardware and functions. In other words, the additional elements present with the abstract idea do no more than amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Machine learning principles, recited at a high level or generality, also fall under this group of additional elements. In other words, the claims do not currently recite an improvement to any technology, but merely apply computer and automation principles to a mental process. Therefore, the claims are directed towards ineligible subject matter. 
Applicant's arguments filed 12 March 2021, concerning the 35 U.S.C 102 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that Moturu fails to disclose using the measurement of the current patient symptom (the information collected in [0017], [0025], [0030], and [0042] of the Moturu reference) as part of the input for the machine learning model. This is not persuasive. In [0054] of Moturu, block s130 of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626